Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered December 6, 1988, convicting him of the crime of incest, upon a jury verdict, and imposing sentence.
*419Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that the sworn testimony of the victim establishing the required elements of incest applicable to this situation, i.e., the defendant’s (1) sexual intercourse (2) with a person related to him as a descendant (see, Penal Law § 255.25), was legally sufficient evidence of his guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Thompson, J. P., Harwood, Lawrence and Miller, JJ., concur.